Case 1:20-cr-00196-JMF Document 33 Filed 12/23/20 Page 1of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza

New York, New York 10007

December 23, 2020
By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re: United States v. Cruz, 20 Cr. 196 (JMF)

Dear Judge Furman:

The Government submits this letter jomtly on behalf of the parties m response to the
Court’s December 21, 2020 Order diectmg the parties to mdicate ther views as to whether
the upcommg sentencmg, currently scheduled for January 5, 2021, should be held or be
adjourned and, if the proceedmg were to be held, whether it should be conducted mn person or
remotely. The defendant does not consent to proceed with sentencmg by video or telephone
conference. The parties therefore request that the Court adjourn the matter for thirty days to
permit an m+person sentencing.

Very truly yours,

AUDREY STRAUSS
Acting United States Attorney

wy, Mlyp J Mame

Mitzi S. ‘Steiner
Assistant United States Attorney
(212) 637-2284

 

CC: Mark Gombmer, Counsel for Ruvioldy Cruz
Federal Defenders of New York

Application GRANTED. The sentencing is ADJOURNED to February 8, 2021, at 2:30 p.m.
The Clerk of Court is directed to terminate ECF No. 32.

SO ORDERED.

December 23, 2020
